Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
	Claims 1-15 are cancelled. Claims 16-30 and 34 are non-elected claims, and are withdrawn. Claims 31-33 are pending in the instant application and are being examined on the merits.	
Restriction/Election
Applicant’s election of Group II, Claims 31-33, drawn to an encapsulation agent comprising a three-dimensional polymer network, in the reply filed on 12/21/2020 is acknowledged.
Applicant’s election of “alginate derivatives” for the first polyuronate derivative in Claim 31, “cyclodextrin” for the cyclodextrin derivatives in Claim 31, and “all cancers” in Claim 33 are acknowledged. In light of the search performed, the Examiner withdraws the species election with regards to cyclodextrin and the disease. 
Response to Arguments
Applicant traverses the request for species election as being improper because the Examiner allegedly is not basing the request/restriction for each element i, ii, iii and iv on the recitations of different claims such that Applicant needs to elect which particular claims Applicant wishes to prosecute, but rather improperly asking Applicant to modify, amend and narrow the recitations of particular claims, which should only be required by citing prior art that discloses the various elements recited in Claim 31. Applicant submits that as by rule all restrictions are supposed to be based on what is claimed. Applicants give example that there are no specific types of cancers claimed, therefore, the Examiner cannot properly 
In response, the Examiner notes that Applicant does not cite rule in support of their position.  Additionally, the Applicant seems to argue that, by rule, Applicants must only elect species claimed, not disclosed. However, the instant disclosure provides many examples of polyuronates in the specification, for instance, (See [0022]), species of which include mannuronate derivatives, guluronate derivatives, alginate derivatives, pectin derivatives, iduronate  derivatives, galacturonate derivatives, lignin derivatives, which would require  searching different classes/subclasses or electronic resources, or employing different search strategies or search queries. See MPEP 809.02.  With regards to the election of all cancer, the Examiner requested in the office action for a disease to be elected among those listed in Claim 33, i.e. elect between diabetes, cancer, or Parkinson disease, not the type of cancer.  Nevertheless, the argument is moot as the election requirement for the disease has been withdrawn. 
Priority
This application 16060316, filed 06/07/2018 is a national stage entry of PCT/EP2016/079707, with an international filing date of 12/05/2016, and claims foreign priority to LU92895, filed 12/08/2015.

Information Disclosure Statement
	The information disclosure statement, submitted on 06/07/2018, was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Objections
Claim 32 is objected to because of the following informalities: The claim recites the phrase “the encapsulating agent is under the form”, which is improper grammar.  The phrase “under the form” should be replaced with “in the form”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while the claims are enabled for the intended use when a pharmaceutical ingredient is included, the claims are not enabled for treating cancer, diabetes or Parkinson’s disease with the instantly claimed three dimensional polymer network without a pharmaceutical ingredient being claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The claim does not recite the requirement for a pharmaceutical ingredient which is necessary to treat any one of the diseases.

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
     1) the quantity of experimentation necessary,
     2) the amount of direction or guidance provided,
     3) the presence or absence of working examples,
     4) the nature of the invention,
     5) the state of the prior art,
     6) the relative skill of those in the art,
     7) the predictability of the art, and
     8) the breadth of the claims.

    	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention and relative skill level

     	The invention relates to encapsulating agent for use in treatment of cancer, diabetes, or Parkinson disease. There is no pharmaceutical ingredient presented in the claim. The relative skill of those in the art is high. An MD would have experience in treating patients with therapy specific to diabetes, cancer or Parkinson disease; a PhD would have experience in drug design and delivery.  
The state and predictability of the art 
The art however is unpredictable.   As illustrative of the state of the art, the examiner cites Reichert and Wenger, Drug discovery today 13.1-2 (2008): 30-37. The art describes various cancer 
The breadth of the claims     
The claim is thus very broad insofar as it recites the use of the encapsulating agent without the required pharmaceutical ingredients in treatment of diseases, and recite it without indicating how such is possible.
The amount of direction or guidance provided and the presence or 
absence of working examples

     	The specification only discloses the encapsulating agent as that, only an encapsulating agent, and that the specification doesn't teach that it has properties for treating a disorder by itself. The specification provides no direction or guidance for use of the encapsulating agent in treating diabetes, cancer or Parkinson disease. No reasonably specific guidance is provided concerning useful therapeutic protocols for just the encapsulating agent; the specification describes its preparation and that it can be adapted for cell encapsulation, which is corroborated by the working example [0082]-[0085].  
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used for treating cancer, diabetes, or Parkinson disease as inferred by the claim. Accordingly, the instant 
It is noted that while the recitation “for use in the treatment of at least one of cancer, diabetes or Parkinson disease is an intended use and is given little patentable weight, the enablement of compositions reciting an intended use must be considered.  See In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991) and In re Gardner, 427 F.2d 786, 166 USPQ 138 (C.C.P.A. 1970). Note: MPEP 2164.01(c).
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 33 is rejected as being indefinite because the scope of the phrase “wherein the encapsulating agent is for use in the treatment of at least one of cancer, diabetes or Parkinson disease” is unclear. The metes and bounds of the claim is vague because the claim does not recite the requirement for a pharmaceutical ingredient necessary to treat the disease, making it unclear how the encapsulating agent by itself would treat any of these diseases.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Vegas et al. (US 2012/0308650 A1, Dec. 6, 2012), hereinafter Vegas, in view of Giri et al. (Current Drug Delivery, 2012, 9, 539-555), hereinafter Giri.
Applicants Claims
Applicants claim an encapsulating agent adapted for encapsulation of pharmaceutical ingredient, comprising a three-dimensional polymer network, comprising: a) at least one first polymer; and b) at least one cross-linking agent, wherein the at least one first polymer comprises a first polyuronate derivative, 
Determination of the scope and content of the prior art (MPEP 2141.01)
Vegas describes the invention of covalently modified alginate polymers, which are useful as a matrix for the encapsulation and transplantation of cells (Abstract). Vegas expressly teaches the transplantation of biocompatible alginate-encapsulated beta cells for treatment of diabetes (Example 6). Pancreatic rat islet cells were encapsulated in a microcapsule using hydrophobically modified alginate polymers. See structures for instance for PF N263 A7, PF N287 E1, PF N287 B B8, and PF N287 E3. Vegas teaches that that alginate was crosslinked in barium chloride. Thus, Vegas renders obvious the elements of Claims 31-33.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
Vegas recognizes that modified alginate can be ionically crosslinked with barium or calcium salt ([0185], Claim 8), but does not expressly teach calcium chloride as crosslinking agent. 
	Giri is in the same field of endeavor and cures the deficiency of Vegas by teaching the preparation of calcium alginate hydrogel beads. Alginate droplets were formed by extruding aqueous alginate solution into the laminar flow of soybean oil while feeding CaCl2 solution downstream, forming the ionically crosslinked hydrogel (Figure 4B, p. 545, left column, 2nd to 3rd paragraphs). 
Finding of prima facie obviousness 
Rationale and Motivation (MPEP 2142-2143)
Vegas already suggests the use of barium and calcium salts as crosslinking agents for alginates to form hydrogel. Giri teaches that calcium chloride is successfully used to ionically crosslink alginates.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                                                                                                                                                                                                                   
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616